(Por la corte, a propuesta del
Juez Asociado Señor Texidor.)
En este caso la corte inferior hizo el señalamiento de juicio en lectura de calendario. La parte demandante no compareció a la vista en la corte inferior, y, a petición de la parte demandada, se dictó sentencia por abandono, la que fue apelada por la parte demandante para ante este tribunal. Solicitada la desestimación del recurso por ser frívolo y no haberse radicado alegato, fueron citadas las partes, y no com-*1023parecieron a la vista de la moción, por lo qne se declaró ésta con lugar, desestimándose el recurso.